Citation Nr: 0701504	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability secondary to exposure to asbestos.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1959 to 
August 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO in Atlanta, Georgia denied 
service connection for a back injury in January 2000.  In 
June 2002, the RO in Cleveland, Ohio confirmed this denial 
and also denied service connection for asbestosis, claimed as 
respiratory problems as a result of asbestos exposure.  The 
claims file subsequently was transferred back to the RO in 
Atlanta.  The veteran testified before a Decision Review 
Officer at the RO in November 2002.  In June 2005, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

The Board remanded this case in August 2003 and March 2005 to 
schedule a Board hearing, and again in October 2005 for 
additional development.  As the requested development has 
been accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The record shows that the veteran was exposed to asbestos 
in service; and competent medical evidence shows a 
respiratory disorder related to in-service asbestos exposure.

2.  Degenerative arthritis in the back was not diagnosed in 
service or for many years thereafter; and the competent 
medical evidence of record does not relate the current back 
disability to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt, a respiratory disorder was incurred 
in service.  38 U.S.C.A. §§ 1131, 5103A, 5107, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006); VAOPGCPREC 4-2000.

2.  A back disability was not incurred in or aggravated by 
service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1131, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for a back disability and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of an April 2001 VA letter.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional evidence, which, in 
effect, would include any evidence in his possession.  The RO 
notified the veteran again in December 2005, specifically 
requesting that the veteran submit all relevant evidence in 
his possession and more clearly laying out the evidence 
necessary to substantiate a service connection claim.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the January 2000, the RO denied service 
connection for a back injury.  The VCAA became effective in 
November 2000.  In April 2001 and December 2005, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  

While the notice provided to the veteran in April 2001 and 
December 2005 was not given prior to the first AOJ 
adjudication of the claim, the adjudication took place prior 
to the enactment of the VCAA.  The subsequent VA letters also 
corrected any procedural errors.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Moreover, the notice was provided by the 
AOJ prior to the last transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
April 2001 and December 2005 letters did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no disability rating or effective 
date for award of benefits will be assigned, as discussed 
below, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and private medical records dated in December 1997 
and April 1998.  The veteran testified that he was treated by 
a private chiropractor, but could not remember the 
chiropractor's name.  The veteran also testified that he 
tried to get records from a railroad facility where he 
received an examination in 1964 before being turned down for 
a job, and a private hospital where he had back surgeries in 
1976 and 1977, but that the facilities notified him that they 
had destroyed their records.  The Board finds that reasonable 
efforts have been made to obtain all available evidence and 
that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in December 2005, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Board has considered the veteran's service connection 
claim for a respiratory disorder with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given 
the favorable outcome, as noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Respiratory disorder

The veteran seeks service connection for a respiratory 
disorder due to asbestos exposure in service.  In statements 
and testimony, he indicated that he was exposed to asbestos 
in the U.S. Navy from 1959 to 1963, working in the boiler 
room, repairing, painting, and cleaning the boiler pumps.  He 
also noted that currently he has breathing problems.  In sum, 
the veteran contends that he has a current respiratory 
disorder directly related to his service, entitling him to 
disability compensation.

As to claims involving service connection for asbestos-
related diseases, there are no special statutory or 
regulatory provisions.  However, the VA Adjudication 
Procedure Manual, M21-1 (M21-1), and opinions of the United 
States Court of Appeals for Veterans Claims (CAVC) and 
General Counsel provide guidance in adjudicating these 
claims.

VA must determine whether military records demonstrate 
asbestos exposure during service, and, if so, determine 
whether there is a relationship between asbestos exposure and 
the claimed disease. M21-1, Part VI, 7.21(d)(1).  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. M21- 1, Part VI, 7.21(a)(1).  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. M21-1, Part VI, 7.21(c).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, and military 
equipment, etc. M21-1, Part VI, 7.21(b)(1). See VAOPGCPREC 4- 
2000.

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

The DD-Form 214 shows the veteran served in the U.S. Navy 
from 1959 to 1963 and that his last duty assignment was on 
the U.S.S. Chukawan.  A Navy Occupation and Training History 
form also shows the veteran served as a Boilerman from 1960 
to 1962.  A form entitled, Navy Enlisted Occupational 
Standards for Boiler Technician notes that the scope of 
duties includes operation and performance of organizational 
and intermediate maintenance on marine boilers, pumps, forced 
draft blowers, and heat exchanges; performing tests, 
transfers, and inventory of fuels and water; and maintaining 
records and reports.  

The Navy Medical Liaison Office indicated in July 2001 that 
although they had no way of determining to what extent the 
veteran was exposed to asbestos during his Naval service, 
they knew General Specifications for ships during that period 
required heated surfaces to be covered with an insulating 
material and that it was highly probable that asbestos 
products were used to achieve this end.  The Contact 
Representative noted that items that required insulation 
included piping, flanges, valves, fittings, machinery, 
boilers, evaporators, and heaters and that since the 
veteran's occupation was a Boiler Technician, his probability 
of exposure was high.  The Contact Representative also noted 
that a positive statement that the veteran was or was not 
exposed could not be made.

Based on the personnel records and the findings from the 
Naval Medical Liaison Office, the Board determines that there 
is sufficient evidence to show exposure to asbestos in 
service.

The next issue, therefore, is whether there is a relationship 
between in-service asbestos exposure and the claimed disease.  

A March 1977 VA pulmonary function test report shows the 
veteran had good effort, but had a little problem with the 
inspiratory side of loop.

A private physician noted in May 2000 that the veteran had 
bilateral interstitial fibrotic changes consistent with 
asbestosis and an adequate exposure history and latent 
period.

A November 2000 private asbestos medical evaluation notes 
that the veteran reported exposure to asbestos materials from 
1959 through 1963 and 1968 through 1973, and complained of 
worsening shortness of breath with exertional activities such 
as walking and yard work, a mostly dry cough, though 
sometimes with phlegm, and chest pain.  The veteran also 
reportedly smoked one pack of cigarettes per month since 
1961.  Physical examination revealed that the veteran was in 
no apparent respiratory distress; his chest was normal, and 
lungs were clear to auscultation.  Pulmonary function testing 
showed that predicted values for spirometry, lung volumes, 
and diffusion were consistent with a moderate obstructive and 
mild restrictive defect.  The diagnostic impression was 
bilateral interstitial fibrotic changes consistent with 
pulmonary asbestosis.

In May 2001, a QTC examination report notes that the veteran 
was admitted to the hospital in 1976 in respiratory distress 
with apparent asthma and acute dyspnea and that prior chest 
x-rays revealed chronic bilateral pulmonary fibrotic changes.  
The examiner also noted that the veteran had an occupational 
history of asbestos exposure, working in a boiler room from 
1960 to 1964 and from 1968 to 1973, and a history of smoking 
two packs for day for 10 years, currently smoking two to 
three cigarettes per day.  Pulmonary function tests revealed 
a mildly reduced forced vital capacity, forced expiratory 
volume in one second as percent of forced vital capacity, and 
forced expiratory vital capacity max.  There also was no 
significant response to bronchodilators.  The examiner noted 
that this was consistent with a mild obstructive defect 
suggestive of asthma.  The impression was only borderline 
restrictive pulmonary disease and chronic obstructive 
pulmonary disease with asthma and chronic bronchitis.  The 
chest x-ray was normal.  The examiner indicated that, as 
evidenced above, the veteran's most significant disability 
was probably due to his asthma, rather than pulmonary 
fibrosis secondary to asbestosis.

A December 2005 VA examination report shows the veteran 
reported daily exposure to asbestos in service and admitted 
to heavy tobacco use during his life, quitting four to five 
years ago.  The examiner found that the pattern of airflow 
limitation and presence of extensive pleural disease 
identified by the computed tomography scan was consistent 
with the presence of occupational lung disease.  The examiner 
noted that since the veteran did not demonstrate a 
"classic" pattern for asbestosis, tissue biopsy would be 
the only definitive way to prove that the etiology was due to 
asbestos; but the examiner found that based on the diagnostic 
studies, it was more likely than not that the veteran's 
pulmonary abnormalities were a result of his exposure to 
asbestos in combination with tobacco abuse and that it was 
likely that this exposure occurred during his military 
service in the Navy.  

VA physicians in February 2006 noted that the veteran had a 
four-year history of daily exposure to asbestos in the Navy 
and also worked in the maintenance department of a chemical 
company for 12 years, as a plumber 15 years, and had a 
history of silica, beryllium, or coal mining exposure.  The 
impression was that the veteran had multiple medical problems 
with chronic dyspnea on exertion for 15 to 20 years, worse 
over the last five to six years.  He reportedly had multiple 
explanations to explain his dyspnea including congestive 
heart failure, obesity, deconditioning, and chronic 
obstructive pulmonary disease.  The physicians determined 
that the veteran's prior history of asbestos exposure might 
explain some findings on his computed tomography scan, but 
did not explain his pulmonary symptoms.  The physicians 
further noted that findings on the chest examination were 
suggestive of old granulomatous disease, but could not 
completely exclude asbestos-related disease.

A June 2006 VA examiner determined that a conclusion could 
not be made without resort to mere speculation as to whether 
the veteran had pulmonary fibrosis secondary to 
asbestosis/asbestos-related disease and/or whether the 
veteran had a definitive diagnosis of asbestosis/asbestos-
related disease.  The examiner noted that the veteran had 
numerous other confounders that impacted his respiratory 
status, such as diagnoses of obesity, congestive heart 
failure, pulmonary edema, obstructive sleep apnea, tobacco 
use, chronic dyspnea, and coronary artery disease.

Resolving all doubt, the Board finds that the evidence shows 
a relationship between the current respiratory disorder and 
in-service exposure to asbestos.  Specifically, the personnel 
records show the veteran was exposed to asbestos in service, 
and post-service private medical records in May 2000 and 
November 2000 show bilateral interstitial fibrotic changes 
consistent with asbestosis.  While the evidence also shows 
significant post-service exposure to asbestos and a long 
history of smoking, and various physicians have had trouble 
determining whether the veteran has a current asbestos-
related pulmonary disease due to his in-service exposure, the 
evidence in favor and against the claim is more or less 
equal.  As the evidence is relatively equally-balanced, it is 
resolved in favor of the veteran.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  For these reasons, service connection 
for a respiratory disorder is warranted.

Back disability

The veteran seeks service connection for a back disability.  
He testified that he hurt his back in the Navy trying to 
carry a 30-gallon drum or garbage can up some steps.  He 
indicated that they put him in the hospital for two weeks and 
told him he had strained his back.  He further noted that he 
could not jog, because after running about 100 yards, his 
back would "clamp up" on him and that if he walked quite a 
ways on concrete, his back would give out.  He indicated that 
after service he hurt himself a couple of times but nothing 
to put him down and that he continues to have problems with 
his back.  Statements from a fellow serviceman and 
acquaintances also were submitted in support of the veteran's 
claim.  In sum, the veteran contends that his current back 
disability is directly related to his service, entitling him 
to disability compensation.

Initially, the record shows a current back disability.  A 
December 1987 private hospital report shows chronic severe 
disk space loss at L4-5 with anterior and posterior 
osteophyte formation, including a bone density fragment at 
the anterior-superior end-plate of L-5.  An April 1998 
private x-ray examination report shows severe vacuum 
degenerative disc disease at L4-5 with associated 
degenerative spurs, both anteriorly and posteriorly.  A 
December 2005 VA x-ray examination report shows a diagnosis 
of advanced hypertrophic degenerative disc disease at L3-4, 
with marked disc space narrowing and marginal spur formation, 
including posterior osteophytic encroachment into the neural 
canal; mild hypertrophic degenerative disc disease at L4-5, 
L2-3, and L1-2 with small anterior spurs; and large lumbar 
spinous processes, particularly at the L2-3-4 level.

The next issue is whether there is evidence of any in-service 
incurrence of a back disability.  

The service medical records show that in July 1961 the 
veteran was referred for a consultation report for complaints 
of low back pain.  It was noted that the onset commenced four 
days prior and was sudden and that there was no apparent 
history of trauma.  Physical examination revealed mainly 
point tenderness upon percussion of spine at level of L4-L5 
with no apparent regional muscular spasm.  Deep tendon 
reflexes were normoactive; Lasegue's sign was positive over 
the left side; and there was no evidence of Babinski sign.  
The impression was herniated nucleus pulposus, L4-L5.  The 
veteran was admitted to the Naval Hospital for further 
evaluation and studies.

A July 1961 Naval Hospital report notes that the veteran was 
admitted with a history of acute onset of low lumbar back 
pain four days prior.  The pain reportedly was severe, sharp, 
and nonradiating, and increased with coughing, sneezing, and 
any activity.  There had been no previous similar symptoms or 
history of back pain and no recent or remote trauma to the 
low back, which could account for the pain other than the 
regular lifting of relatively heavy objects in the 
neighborhood of 200 pounds.  The physician did not find any 
other symptoms to suggest neurologic involvement.  Physical 
examination revealed moderate stiffness in the back and the 
inability to bend forward.  There was no point tenderness of 
the low back or paraspinous muscular area; but there was 
considerable paraspinous muscle guarding.  Straight leg 
raising test was negative bilaterally, as was Lasegue's sign.  
The reflexes were brisk and equal.  X-ray examination showed 
only loss of normal lumbar lordosis.  The physician noted 
that the veteran's treatment consisted of rest, local heat, 
and analgesics.  The physician also noted that his progress 
had been good and quite rapid and that approximately four 
days after admission he reportedly became asymptomatic and 
had remained so since that time.  At the present time, the 
physician found that the veteran was ambulatory without pain 
or limp and had full range of motion of the back without 
tenderness or discomfort.  The physician further found that 
the neurological examination remained negative and that the 
veteran was ready for discharge.  The physician determined 
that the veteran had an acute sprain of the low back, which 
had responded well and rapidly to treatment and that he had 
received the maximum hospital benefit.  The veteran was 
discharged to full duty, fit for same.  The finding of lumbar 
strain was noted again in August 1961.

As the record shows a current back disability and in-service 
findings of lumbar strain, the determinative issue becomes 
whether the two are related.

The first finding of severe disk space loss at L4-5 was in 
1987, which is 24 years after service; thus, service 
connection for a back disability is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

A review of the evidence also shows that service connection 
is not warranted on a direct basis.

A December 2005 VA examination report shows the examiner 
indicated a review of the claims file and noted the in-
service finding of acute sprain of the lower back, which 
responded well and rapidly to treatment.  The examiner 
further noted that other than that one episode of low back 
pain there was no mention of a back problem during service.  
The veteran reported that over the years he had complained to 
VA, but apparently they could not find his old medical 
records.  He also mentioned that in 1976, he slipped and fell 
on ice and subsequently had disk surgery in 1976 and again in 
1977 to remove scar tissue, and since then has had back pain 
on and off.  Following discharge, the veteran reportedly 
worked at a chemical factory and plant, a boiler room, and an 
automobile company as a welder.  On review, the examiner 
noted that the veteran gave a history that is documented of 
an acute low back strain during his military career, but that 
he was treated and the symptoms and signs abated; and he went 
back to full duty in the boiler room.  The examiner further 
noted that after discharge, the veteran took a series of 
manual labor type jobs requiring heavy lifting and that 
approximately 13 years after service, the veteran slipped and 
fell and sustained a disk prolapse, which was operated on, 
according to the veteran's reports.  Following this, the 
veteran went back to laboring occupations requiring heavy 
activity and lifting.  The examiner noted the 15 years of 
heavy duty, including laboring type activities, and also 
noted that the slipping on the ice that resulted in surgery 
could have produced the low back pain on its own.  The 
examiner further indicated that there was no evidence of 
treatment for a low back problem between discharge from 
service and the veteran's fall, although he noted the 
veteran's statement that at one time he was examined for 
consideration for a railroad job and that there was a spot on 
his back that could have been an old injury.  The examiner 
reported that on looking at the veteran's current x-rays, 
there was no evidence relating to an old injury, but rather a 
finding and diagnosis of lumbar degenerative disc disease.  
The examiner thus found that based on all of these items of 
information that it was less likely as not that the episode 
of low back pain during service was related to the current 
symptoms and signs of low back pain.  This is the only 
medical opinion of record on the etiology of the veteran's 
back disability.

While the examiner noted that there only was one finding of 
lumbar strain in July 1961, when a subsequent a service 
medical record notes lumbar strain in August 1961, the 
opinion is still probative, as it also was based on the fact 
that the veteran had a post-service injury to the spine in 
1976 and no record of problems with the back between service 
and the post-service injury.  Additional evidence further 
shows the veteran had another intercurrent injury to his back 
in December 1987, when he sustained trauma to his lumbosacral 
spine in a motor vehicle accident.

Although the veteran has argued that his current back 
disability is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not relate the 
veteran's current back disability to service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the preponderance of the evidence is against the 
service connection claim for a back disability; and the claim 
is denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a respiratory disorder, 
secondary to asbestos exposure is granted, subject to the 
rules and payment of monetary benefits.

Entitlement to service connection for a back disability is 
denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


